[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 501 
The action was to recover damages for an alleged breach of the usual covenant of warranty for quiet enjoyment contained in a deed, made by defendant to plaintiff, of land situate in Yates county. At the time of the execution of the deed, a portion of the land was in the actual *Page 503 
possession of one Campbell, under paramount title, and the plaintiff was not able to obtain possession of such part. He once entered upon the land and Campbell sued him for trespass and recovered on the strength of his title. During the pendency of that suit, plaintiff sued Campbell in ejectment and was defeated by his superior title. Plaintiff gave defendant notice of both actions, and requested his assistance in prosecuting the one and defending the other. A verdict having been taken for plaintiff at the Circuit, he was defeated and judgment given to the defendant at the General Term, upon the sole ground that plaintiff never having been in possession of the land had not been evicted therefrom, and hence that there was no breach of the covenant.
The sole question, therefore, for our consideration is, whether the covenant for quiet enjoyment in a deed of land is broken, so as to enable the covenantee to maintain an action thereon, where the land at the time of the execution of the deed was in the possession of a third person under paramount title, and thus the covenantee was unable to obtain possession? This question is not free from doubt under the decisions of the courts of this State. The language of the covenant is broad enough to cover a case like this, as well as one where the covenantee has obtained possession and has then been evicted by one having a superior title. There is just as much reason for applying it to one case as the other, and both cases seem to be equally within the presumed intention of the parties. The rule that there must be an eviction before there can be a recovery upon such a covenant has its foundation in the reason that the covenantee who has obtained possession should not be permitted to recover for breach of covenant for a mere failure or defect of title, so long as he is left in possession, as he may never be disturbed, and thus may never suffer damage; and the rule had its origin and was first announced, at a time when conveyances of land were made by livery of seizin, and possession always accompanied the transfer of title. It is not applicable to a case where the covenantee has not been able to obtain possession *Page 504 
for the reason that another was in possession under paramount title. There must doubtless be in every case, what is equivalent to an eviction. The covenantee must be either kept out or put out of possession. In the former case there is a quasi or constructive eviction sufficient to give effect to the covenant.
The only case which I have been able to find decided, either in England or this country, which is nearly, if not quite in point for the defendant, is that of Kortz v. Carpenter (5 J.R., 120). That was an action for breach of a covenant for quiet enjoyment, and the declaration alleged a breach of this covenant, "and that the premises described, etc., at the time of executing the deed, and a long time before, etc., to wit, time out of mind, were adversely, by lawful title and right, held, possessed and enjoyed by the proprietors and claimants of the great or Hardenbergh patent, etc., and so the plaintiff says," etc. The defendant demurred to the declaration, because the plaintiff alleged "no eviction, nor any disturbance to or interruption of the plaintiff in the enjoyment of the premises, nor any act alleged to have been done in relation to the premises since the deed was executed." There was joinder in the demurrer, and the case was disposed of by a per curiam opinion, as follows: "This case cannot be distinguished from that of Waldron v. McCarty
(3 J.R., 471). The covenant for quiet enjoyment goes to the possession and not to the title. It appears to be a technical rule that nothing amounts to a breach of this covenant but an actual eviction or disturbance of the possession of the covenantee. (8 Co., 89, b; Comyn's Rep., Anon., 228.) The defendant is therefore entitled to judgment." That case seems to have been summarily disposed of, and for the broad doctrine laid down there was little or no authority. In the case of Waldron
v. McCarty, the covenantee obtained possession of the premises, and was in the possession when he sued for breach of the covenant, never having been evicted, and hence that case was entirely unlike the later one for which it was cited as authority. The case of Kortz v. Carpenter was unlike the one now *Page 505 
under consideration in this, that in that case there was no allegation that the covenantee had made any efforts or taken any legal proceedings to obtain possession; and that consideration may have influenced the decision, for at that time it was supposed that there must have been an eviction by process of law before suit could be maintained upon such a covenant. (Greenby
v. Wilcocks, 2 J.R., 1; Lansing v. Van Alstyne, 2 Wend., 564.) It has, however, since been settled in this State that there need be no eviction by process of law, but that a covenantee may voluntarily surrender possession to one having paramount title, and then maintain his action for breach of covenant. (Greenvault v. Davis, 4 Hill, 643; St. John v.Palmer, 5 id., 600; Fowler v. Poling, 6 Barb., 165.) That case has never been followed in this State in any reported cases where the precise question was involved, but it has received some countenance in the dicta of learned judges. In Beddoe'sExecutor v. Wadsworth (21 Wend., 120), COWEN, J., says: "No possession ever having been taken under the deed, there could be no actual eviction, which is said to be essential to a recovery upon a covenant of warranty." In St. John v. Palmer
(supra), BRONSON, J., says: "If the covenantee never had the possession, or if he had the possession and retains it still, it is impossible that there should have been an eviction, and no action will lie, however hard the case may seem to be." In the case of Rindskopf v. Farmers' Loan and Trust Company (58 Barb., 36) there was a general covenant to warrant and defend the premises conveyed against all lawful claims, and it was held that this included the covenant for quiet enjoyment. In that case, the deed containing the covenant was executed in 1852, when third parties were in the adverse possession of the premises conveyed. No actions were commenced to recover the possession until 1867, when the parties in possession succeeded upon their adverse possession. JOHNSON, J., writing the opinion, after saying, that as there had been no possession under the conveyance, there could have been no eviction, says: "The plaintiff, and others claiming under or through Friselle (defendant's *Page 506 
grantee), have not lost their land by a title paramount existing at the time the covenant in question was made by the defendant, but by their own laches in suffering an imperfect and inferior claim of title to become a legal title paramount to theirs."
On the contrary, in Withers v. Powers (2 Sandf. Ch., 350, note), it was held, that "an eviction is established by proof, that at the time of the purchase, the lands sold were actually occupied under a valid hostile title, so that the purchaser could not obtain possession of the same, and whereby he never did obtain actual possession." That was not an action upon any covenant, and is valuable only as some authority defining what may constitute a legal eviction. In Gardner v. Keteltas (3 Hill, 330), NELSON, Ch. J., says: "The covenant of quiet enjoyment means to insure to the lessee a legal right to enter and enjoy the premises, and if he is prevented from entering into the possession by a person already in, under a paramount title, the action may be sustained. That was decided in Ludwell v.Newman (6 T.R., 458). In such a case no ouster or expulsion is necessary on which to predicate a suit, as the lessee is not bound to enter and commit a trespass." In Winslow v. McCall
(32 Barb., 241) the action was for breach of covenant of warranty and quiet enjoyment, and the premises conveyed were, at the time of the conveyance, in the possession of a third person, and the covenantee was never actually in the possession, yet it was held that he could recover.
It will thus be seen that the rule to be applied to such a case as this is not thoroughly settled in this State; at least not so thoroughly settled as to forbid further consideration. The claim that an action for breach of covenant for quiet enjoyment cannot be maintained when, at the time of the conveyance, the premises were actually in the possession of a third person under a paramount title, and the covenantee has not been able to obtain possession, has received but little countenance outside of this State. The rule is otherwise in England as was admitted by Judge COWEN, in Beddoe's Executor v. *Page 507 Wadsworth (21 Wend., 126). In Clarke v. Harper (found in 6 Vin., 427), the action was upon an express covenant for quiet enjoyment. The plaintiff set forth in his declaration that the lands belonged to the king, who had conveyed them to J.S. The defendant demurred because the plaintiff did not allege an entry by himself, and so could not be disturbed. The court held the declaration good for having set forth a title in the patentee of the king, that the plaintiff should not be enforced to enter by a tortious act, and rendered judgment for plaintiff. This same principle was recognized in Hacket v. Glover (10 Mod., 143); and in Ludwell v. Newman (6 T.R., 458), it was decided that a covenant for quiet enjoyment in a lease meant a legal entry and enjoyment, and was broken by a prior lease to another who had taken possession. In 5 Wentworth's Pleadings (53,) a work published in the latter part of the last century, there is a form of declaration in an action of covenant where the breach assigned is, that the plaintiff was hindered and prevented from entering and was kept out of possession. In Platt on Covenants (327), it is said, that to qualify a party to support an action on a covenant for quiet enjoyment some positive act of molestation or some deed amounting to a prohibition of enjoyment must be proven, but that "it is not to be understood that an ouster or expulsion must take place in order to found a suit; it is enough that the quiet enjoyment of the covenantee be invaded or prevented."
The rule, as thus shown to exist in England, has been generally followed in this country. In Caldwell v. Kirkpatrick (6 Ala. [N.S.], 60) the covenantee was never in possession, and it was held that to constitute a breach of the warranty for quiet enjoyment it is not necessary there should be an actual expulsion, and that the covenant secures a legal entry as well as the enjoyment. In Banks v. Whitehead (7 Ala. [N.S.], 83) it was held that, in an action of covenant upon a general warranty, the averment that at the sealing and delivery of the deed one N. had the lawful title, freehold and possession of the land warranted, and still continues so to have by reason thereof, the grantee is, and always has been, unable to recover *Page 508 
possession," shows a sufficient breach of the covenant and is equivalent to the assertion of a legal ouster. In Murphy v.Price (48 Missouri, 247) the same rule was laid down in a case where the covenantee could not obtain possession. In Moose v.Vaile (17 Ill., 185) it was held that if, at the time a conveyance is made, the premises conveyed are actually in the possession of a third party claiming under a paramount title, it amounts to an eviction eo instanti. And there was the same holding in Playter v. Cunningham (21 Cal., 229), in the case of a lease containing a covenant for quiet enjoyment. InCummings v. Kennedy (3 Littell [Ky.], 118) the learned judge writing the opinion forcibly says: "According to our rules, if the covenantee has possession and another brings his action and evicts him he sues on his covenant, and on proving that he gave notice of the action of eviction against him to his warrantor so as to enable him to defend it, or that a recovery was had against him by title paramount, so that neither he nor his warrantor could have defended successfully, this, prima facie, sustains the breach of the covenant and entitles him to recover; and more has not been required when the warrantee has stood as a demandant in the action of eviction. It is difficult to assign any good reason why the same proof should not maintain the breach when he had the attitude of a plaintiff or demandant. In the first case he has entered and is ousted by title paramount; in the latter he is prevented from entering and enjoying by a title of the same character. In one case the title may drive him from the land as soon as he is on it; in the other he is precluded from the least enjoyment, or even entering thereon. The effect is the same, or worse, in the latter case, than the former, and is produced by the same cause." In Witty v. Hightower (12 S.  M. [Miss.], 478) it was decided that if, at the time of the sale, there is a paramount title and an adverse possession under it, the holding out of the purchaser is equivalent to eviction. In Small v.Reeves (14 Ind., 163) it is said that "any adverse possession under paramount title at the time of the conveyance, it seems is an eviction, and *Page 509 
renders the conveyance made utterly void." In Park v. Bates
(12 Vt., 381) the action was upon a covenant of warranty, and it appeared that the land was a wood lot, and that the plaintiff had never been in possession. It was claimed that there was no eviction, because the plaintiff had never taken possession. WHITNEY, Ch., J., said: "When the grantee goes into possession under his deed, he can maintain no action on his covenant, unless there is an eviction. Speaking technically, there has been no eviction here, because an eviction means an entry and expulsion. But there are many cases when an action may be maintained on this covenant without such an eviction when the grantee has been prevented from entering and enjoying the premises. * * * I apprehend that, on the covenant for quiet enjoyment, and afortiori on this covenant of warranty, it is not necessary to state or prove a technical eviction, but the action may be maintained if the plaintiff is hindered and prevented, by any one having a better right, from entering and enjoying the premises granted." The same doctrine was affirmed in Clark v. Estate ofConroe (38 Vt., 469), where it was held that when, at the time of the conveyance, the grantee finds the premises in possession of one claiming under paramount title, the covenant for quiet enjoyment or of warranty will be held to be broken without any other act on the part of either the grantee or the claimant. InDuvall. v. Craig, (2 Wheat, 62) Judge STORY says: "Assuming that an averment of an entry and eviction under an elder title be, in general, necessary to sustain an action on a covenant against incumbrances, it is clear that it cannot be always necessary. If the grantee be unable to obtain possession in consequence of an existing possession or seizin by a person claiming and holding under an elder title, this would certainly be equivalent to an eviction, and a breach of covenant." InNoonan v. Lee (2 Black [U.S.], 507) Mr. Justice SWAYNE says, that, "in all cases where there is adverse possession by virtue of a paramount title, such possession is regarded as eviction, and involves a breach of the covenant of warranty." (See alsoGrist v. Hodges, 3 Dev. [N.C.], 200.) *Page 510 
In some of the cases cited, the covenant sued on was a covenant of warranty; but it has been held that, so far as concerns the question under consideration, there is no difference between a covenant of warranty and a covenant for quiet enjoyment (Rea v.Minkler, 5 Lans., 196, and cases cited.)
In Rawle on Covenants (4th ed.), 154, after a criticism of many cases, the rule is laid down as follows: "The rule, as best supported by reason and authority, would seem to be this: When, at the time of the conveyance, the grantee finds the premises in possession of one claiming under a paramount title, the covenant for quiet enjoyment or of warranty will be held to be broken without any other act on the part of either the grantee or claimant; for the latter can do no more toward the assertion of his title, and as to the former, the law will compel no one to commit a trespass in order to establish a lawful right in another action." In 2 Hill on Real Property (383), it is said that "actual entry of the plaintiff is not necessary to constitute eviction. His deed gives him constructive possession, which is equivalent to entry." In 3 Washburn on Real Property (398), it is said: "If the covenantee find another in possession under a paramount right when he takes his deed he may have an action upon this covenant (for quiet enjoyment) without being obliged to subject himself to the hazard of an action of trespass by first entering upon the premises and being ousted."
No further citation of authorities is necessary or useful. The defendant, when he executed the conveyance to the plaintiff, had neither title nor possession to give. The plaintiff endeavored to obtain possession and was prevented by Campbell, who was in possession under paramount title. His case would have been no stronger if Campbell had let him into actual possession and then immediately ousted him by process of law or a voluntary submission to the superior title. The facts show a constructive eviction. The deed was inoperative as a conveyance, but the covenant must have effect. I can perceive nothing in the language, or in the nature of the covenant for quiet enjoyment, which requires first possession *Page 511 
and then an eviction before a breach can be alleged. But, if such were the case, I would hold, for the purpose of giving effect to the covenant, that the grantor was estopped from denying that there was a possession for an instant and eo instanti an eviction by the paramount title.
It follows that the judgment of the General Term must be reversed and judgment ordered for the plaintiff on the verdict, with costs.